DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claims 1, 5, 9, 13, 17 and 21: The claims recite the use of the term “atomically” and are considered
ambiguous as the meaning of the term is unable to be discerned. Moreover it is vague and unclear as to what the term as recited is intended to convey or mean as the term “atomically” in the subject of computer programming typically describes an operation done by a computer if it is guaranteed to be isolated from other operations that may be happening at the same time or if the operation is indivisible. The term may also mean something that is ‘extremely minute’. In this instance, it is unclear that the steps being performed are actual computer programming steps 
The general rule is that a claim must set out and circumscribe a particular area with a reasonable
degree of precision and particularity when read in light of the disclosure as it would be by the artisan. In re Moore, 439 F.2d 1232, 1235 (CCPA 1971). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed in light of the specification. Seattle Box Co. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 826 (Fed. Cir. 1984). See also Metabolite Labs., Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354 (Fed. Cir. 2004):

The requirement to "distinctly" claim means that the claim must have a meaning discernible to one of ordinary skill in the art when construed according to correct principles. Only when a claim remains insolubly ambiguous without a discernible meaning after all reasonable attempts at construction must a court declare it indefinite. Id. at 1366 (citations omitted).

However, no assertion has been made that the Specification contains an expressed definition of this term and, in this regard, none can be found.
Although an inventor is free to define the specific terms used to describe the invention, "this must be done with reasonable clarity, deliberateness, and precision." In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994). To act as its own lexicographer, a patentee must "clearly set forth a definition of the disputed claim term" other than its plain and ordinary meaning. It is not enough for a patentee to simply disclose a single embodiment or use a word in the same manner in all 
Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claims 2-8, 10-16 and 18-24 are similarly rejected by dependencies.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


 Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/588302 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-13, 16-21 and 24 of copending Application No. 16/588341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/588377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 11, 13-15 and 17 of copending Application No. 16/588393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/588441 (reference 
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/588513 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/588561 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

These are ALL provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claims 1-24 are objected to because of the following informalities:  Claims 1, 9 and 17 include the “parties. thus” in the receiving steps. The period(.) should have been a comma(,).   Appropriate correction is required.

Claims 2-8, 10-16 and 18-24 are similarly objected to by dependencies.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving a plurality of matched orders concerning a plurality of parties,
thus defining a batch of matched orders; and effectuating the processing of the batch of matched orders including: sending via a requesting entity one or more messages to atomically effectuate transferring assets between a plurality of custodial accounts associated with the plurality of parties.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the computing device (processor) and memory. That is, other than Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using a computer to perform the steps. The processor (computer) and memory in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The generic computer component is no more than mere instructions to apply the exception using a generic processor. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the (Step 2B: NO). The claim is not patent eligible.

Claims 9 and 17 recite similar limitations, and are therefore, similarly rejected under the same rationale as claim 1, supra.

Claims 2, 10 and 18 recite, wherein effectuating the processing of the batch of matched orders further includes: seeking higher-level approval to confirm that the requesting entity has the authority required to send the one or more messages to atomically effectuate transferring assets between the plurality of custodial accounts associated with the plurality of parties.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 3-4, 11-12 and 19-20 recite, wherein the batch of matched orders concerns a bearer financial asset, wherein the bearer financial asset includes one or more of: a cryptocurrency; a fiat currency; and a physical asset.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 5, 13 and 21 recite, wherein effectuating the processing of the batch of matched orders further includes: confirming the origin and/or integrity of each of the batch of matched orders prior to sending via the requesting entity one or more messages to atomically effectuate transferring assets between the plurality of custodial accounts associated with the plurality of parties.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 6, 14 and 22 recite wherein each of the batch of matched orders was encrypted using a private encryption key of a specific party associated with the batch of matched orders.
The additional limitation of encryption using private key is notoriously ubiquitous in the field, and so does not integrate the abstract idea into a practical application (in the Steps 2A2 and B). Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 7, 15 and 23 recite, wherein effectuating the processing of the batch of matched orders further includes: performing a netting operation to determine a net asset amount for each of the plurality of parties.
This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claims 8, 16 and 24 recite, wherein the batch of matched orders concerns one or more of: a quantity of a cryptocurrency owned by one of the plurality of parties and a quantity of a fiat currency owned by another of the plurality of parties; a quantity of a cryptocurrency owned by one of the plurality of parties and a quantity of a precious metal owned by another of the plurality of parties; and a quantity of a first cryptocurrency owned by one of the plurality of parties and a quantity of a second cryptocurrency owned by another of the plurality of parties.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 15-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (USPAP 20150220928) in view of Feldman et al. (USPAP 20060218075).
Re claim 1, 9 and 17: Allen teaches a computer-implemented method, executed on a computing device and configured to effectuate a trading platform, the computer-implemented method comprising: 
receiving a plurality of matched orders concerning a plurality of parties, thus defining a batch of matched orders (0137); and effectuating the processing of the batch of matched orders including (0010).
Allen does not explicitly teach sending via a requesting entity one or more messages to atomically effectuate transferring assets between a plurality of custodial accounts associated with the plurality of parties.
Felman teaches this concept at fig. 7 eles. 660-670. It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to incorporate the teachings of Feldman with the invention of Allen as described above for the obvious reason of 

Re claims 2, 10 and 18: Allen does not explicitly teach wherein effectuating the processing of the batch of matched orders further includes: seeking higher-level approval to confirm that the requesting entity has the authority required to send the one or more messages to atomically effectuate transferring assets between the plurality of custodial accounts associated with the plurality of parties.
Feldman teaches this concept at 0037. It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to incorporate the teachings of Feldman with the invention of Allen as described above for the obvious reason of facilitating completion of an exchange and/or trading transaction-the delivery of assets traded between parties is old and well known in the art of commerce. 

Re claims 3-4, 11-12 and 19-20: Allen teaches wherein the batch of matched orders concerns a bearer financial asset (0003), wherein the bearer financial asset includes one or more of: a cryptocurrency; a fiat currency; and a physical asset (0110).

Re claims 7, 15 and 23: Allen teaches wherein effectuating the processing of the batch of matched orders further includes: performing a netting operation to determine a net asset amount for each of the plurality of parties (0010).

.


Claims 5-6, 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Feldman and further in view of Jayarem (USPAP 20180204216).

Re claims 5, 13 and 21: Allen and Feldman do not explicitly teach wherein effectuating the processing of the batch of matched orders further includes: confirming the origin and/or integrity of each of the batch of matched orders prior to sending via the requesting entity one or more messages to atomically effectuate transferring assets between the plurality of custodial accounts associated with the plurality of parties.
Jayaram teaches these features at 0053. It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to incorporate the teachings of Jayarem with the invention of Allen/Feldman as described above for the obvious reason of maintaining the integrity of the orders.


However, official notice is hereby taken that the concept of encrypting data (batch of matched orders) using private encryption key is notoriously old and well known. It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to incorporate the encryption into the teachings of Allen/Feldman/Jayarem as described above for the obvious reason of maintaining the security of the orders.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691